        Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 1 of 20                   FILED
                                                                                2020 Dec-14 AM 10:34
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 JERONICA L. MENEFEE,                     )
                                          )
       Plaintiff,                         )
                                          )
 v.                                       )   Case No.: 2:18-cv-01208-CLM
                                          )
 ACTION RESOURCES, LLC,                   )
                                          )
       Defendant.                         )

                            MEMORANDUM OPINION

      Jeronica Menefee (“Menefee”) worked as a driver settlement coordinator for

Action Resources, LLC (“Action”) in its Birmingham office. Action terminated

Menefee’s employment shortly after Menefee was in a car wreck. Menefee sues

Action, alleging that Action terminated her on the basis of race and disability, in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, and the

Americans with Disabilities Act.

      Action seeks summary judgment on all claims (doc. 25). For the reasons stated

below, the court grants Action’s motion for the race discrimination claims (Counts

1-2) and denies the motion for the disability claims (Counts 3-4). So this case will

go to trial on the disability claims.
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 2 of 20




                        STATEMENT OF THE FACTS

      Menefee’s Hiring and Employment: Menefee started working for Action as a

driver settlement coordinator in February 2017, and she was the only African

American driver settlement coordinator during her tenure.

      Menefee mainly worked at a computer on driver pay issues. Action says that

Menefee was generally a good employee, although it adds that she was at times

reprimanded for spending time away from her desk and being on her phone.

(Menefee contends that Action allowed White employees in her department to

engage in similar behavior without mention or reprimand).

      Menefee’s Health: Before Action hired her, Menefee was unemployed for

several years because of what she describes as “chronic debilitating migraines.”

Menefee claims that she disclosed this information to her supervisor, Brandy Cupp,

which Action denies. After starting at Action, Menefee began suffering from what

her doctors later diagnosed as a cerebrospinal fluid (CSF) leak, which Menefee says

caused headaches and blurry vision, along with a runny nose.

      So Menefee took leave from Action to have brain surgery. Menefee began her

approved leave on October 9, 2017, with an original return date three weeks later on

October 30. But Menefee did not return to work as planned. According to Menefee,

“complications” from the brain surgery required her to request another week of

leave, which Action granted.
          Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 3 of 20




         Menefee did not return after this added week either. She instead requested

more leave until November 20. Action approved the additional leave and also

approved Menefee’s short-term disability benefits through November 20.

         Menefee’s Termination: Menefee was in a car wreck on November 20—i.e.,

the day she was supposed to return to work. Menefee notified Cupp (her supervisor),

then went to the emergency room because she was concerned about the effect of the

airbags striking her in the head not long after her brain surgery.

         Menefee left the ER that afternoon with a nurse’s note advising that she should

not return to work until November 23. Menefee then visited her ENT clinic, which

provided her with a note imposing additional restrictions – including limited

computer usage to 4-6 hours per day – until December 20.

         Menefee gave these notes to Action’s HR department. Action terminated

Menefee the next day, November 21. Menefee says that Action did not offer her the

chance to work remotely or with a flexible schedule, but that it did extend these

offers to White employees. Action denies that it allowed any similarly situated

employees these benefits and says that Menefee never requested them.

         Action replaced Menefee with a temporary employee who it hired and began

training sometime in early December 2017. The temporary employee was Black.

Action replaced the temporary Black employee with a White employee a few weeks

later.
        Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 4 of 20




                             STANDARD OF REVIEW

      Summary judgment is appropriate only when the moving party shows there is

no genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A fact is material

if it is one that might affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). In turn, to avoid summary judgment, the nonmoving party

must go beyond mere allegations to offer specific facts creating a genuine issue for

trial. Id. at 324. Moreover, all evidence must be viewed and inferences drawn in the

light most favorable to the nonmoving party. Centurion Air Cargo, Inc. v. United

Parcel Serv. Co., 420 F.3d 1146, 1149 (11th Cir.2005). When no genuine issue of

material fact exists, the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c).

                                      ANALYSIS

   A. Title VII Race Discrimination Claim (Count 1)

      Title VII of the Civil Rights Act of 1964 prohibits employment discrimination

on the basis of race, color, religion, sex, or national origin. 42 U.S.C. § 2000e et seq.

Before bringing a Title VII action, a plaintiff must first file a charge of discrimination

with the EEOC. Gregory v. Georgia Dept. of Human Res., 355 F.3d 1277, 1279

(11th Cir.2004). This exhaustion requirement ensures that the EEOC has “the first

opportunity to investigate the alleged discriminatory practices to permit it to perform
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 5 of 20




its role in obtaining voluntary compliance and promoting conciliation efforts.”

Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 929 (11th Cir.1983). To enforce

this requirement, the Eleventh Circuit limits complaints alleging discrimination

under Title VII to the EEOC investigation that can “reasonably be expected to grow

out of the charge of discrimination.” Mulhall v. Advance Sec., Inc., 19 F.3d 586, 589

n. 8 (11th Cir.1994) (citing Sanchez v. Standard Brands, Inc., 431 F.2d 455 (5th

Cir.1970)).

      Menefee’s EEOC charge contains no mention of race discrimination or even

facts that might lead an investigator to suspect race discrimination. Instead, her

charge focuses exclusively on disability discrimination. The only mention of race or

racial discrimination came in the “Supplemental Information” section of Menefee’s

initial EEOC intake questionnaire. While it is true that “[d]ocuments filed by an

employee with the EEOC should be construed . . . to protect the employee’s rights

and statutory remedies,” Fed. Express Corp. v. Holowecki, 552 U.S. 389, 406 (2008)

(holding that the EEOC’s position that an intake questionnaire could function as a

charge was a permissible interpretation of the ADEA), the Eleventh Circuit has held

that “as a general matter an intake questionnaire is not intended to function as a

charge.” Pijnenburg v. W. Georgia Health Sys., Inc., 255 F.3d 1304, 1305 (11th

Cir.2001); see also Francois v. Miami Dade County, Port of Miami, 432 Fed.Appx.
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 6 of 20




819, 822 (11th Cir.2011). So the court does not consider the information in

Menefee’s intake questionnaire.

      Even if the court considered Menefee’s single mention of race in her

Supplemental Information section, that mention could not have reasonably led to an

investigation by the EEOC. In response to the question, “Was anyone in a similar

situation treated the same, better, or worse than you,” Menefee references a white

co-worker who was also in an accident on the same day. But unlike Menefee, this

co-worker did not go to the hospital (as Menefee did) and did show up to work (as

Menefee did not). In other words, Menefee’s only reference to race comes in

comparing herself to a co-worker who was not “in a similar situation” to her. No

EEOC investigation could “reasonably be expected” to grow out of a single mention

of race, not included in the EEOC charge itself, that failed to allege any actual

instance of race discrimination. Mulhall, 19 F.3d at 598 n.8.

   B. § 1981 Race Discrimination Claim (Count 2)

      Unlike Title VII, § 1981 claims do not require administrative exhaustion. So

the court turns to Menefee’s claim that Action denied her “the same flexibility in

schedule and application of policies” as White employees. Doc. 18 at 10.

      To establish a prima facie case of race discrimination, a plaintiff must show

that (1) she belongs to a protected class; (2) she was qualified to do the job; (3) she

was subjected to adverse employment action; and (4) her employer treated similarly
        Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 7 of 20




situated employees outside her class more favorably. Lewis v. City of Union,

Georgia, 934 F.3d 1169, 1185 (11th Cir. 2019). Menefee cannot show that Action

treated similarly situated White employees more favorably (Element 4), so her race

discrimination claim fails.

      Menefee first argues that a reasonable juror could find differential treatment

because Action replaced her with a White employee. But Action first replaced

Menefee with a temporary employee, who was Black. Weeks later, Action replaced

this temporary Black employee with a White employee from a different department.

This White employee was later succeeded by another Black employee. Menefee

argues that Action’s choice of a White employee to replace the temporary Black

employee creates a jury question about Action replacing Menefee because of her

race. But Menefee offers no support for the argument that the court should ignore

the temporary employee’s race. Plus, two of the next three employees to fill

Menefee’s shoes were Black. Menefee presents no evidence that race motivated

these decisions. So Menefee’s evidence about replacements does not create a

question for the jury.

      Menefee next contends that a genuine issue of fact exists as to whether Action

applied its leave policy more favorably to White employees. She says that Action

gave a White employee a full twelve weeks of short-term disability benefits followed

by long-term disability benefits. But using comparators to prove discrimination
        Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 8 of 20




requires that the comparator be “similarly situated in all relevant respects.” Holifield

v. Reno, 115 F.3d 1555, 1562 (11th Cir.1997). Here, the only thing Menefee and the

White employee have in common is that Action granted them leave. Menefee

provides no indication that the two are “similarly situated” in any other capacity,

such as the reasons necessitating leave or how long they had worked for Action.

      Menefee asserts Action treated a different White employee more favorably

when she was in a car wreck the same day as Menefee. Unlike Menefee, however,

this White employee was not coming back from (twice-extended) leave and did show

up to work after the accident. So the two were not similarly situated.

      Lacking a comparator who is “nearly identical” to Menefee, this court cannot

assess whether race discrimination actually occurred without the risk of

impermissibly “second-guessing a reasonable decision” by Action. Id. And because

favorable treatment of a similarly situated employee is needed to make a prima facie

case of race discrimination, Menefee’s § 1981 claim is due to be dismissed.

   C. ADA Reasonable Accommodation Claim (Count 3)

      The ADA prohibits employers from “discriminat[ing] against a qualified

individual on the basis of disability in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job

training, and other terms, conditions and privileges of employment.” 42 U.S.C. §

12112(a). To present a prima facie case of disability discrimination generally, the
        Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 9 of 20




plaintiff must show that: (1) she is disabled; (2) she is a qualified individual; and (3)

she was subjected to unlawful discrimination because of her disability. Lucas v.

W.W. Grainger, Inc., 257 F.3d 1249, 1255-56 (11th Cir. 2001).

      If a Plaintiff asserts a “reasonable accommodation” claim, as Menefee does in

Count 3, the plaintiff must establish the third prong (unlawful discrimination) by

showing that her employer failed to reasonably accommodate her disability. Id. at

1255. The court reviews each element below.

          1. Disability

      Menefee claims that (among other ailments) her migraines are a disability

under the ADA, which defines “disability” as including any “physical or mental

impairment that substantially limits one or more major life activities.” 42 U.S.C. §

12102(1)(A). The ADA Amendments Act of 2008 further clarifies that “major life

activities” include “concentrating, thinking, communicating, and working.” 42

U.S.C. § 12102(2)(A) (emphasis added). The 2008 amendments explicitly rejected

several U.S. Supreme Court cases that demanded “a greater degree of limitation than

was intended by Congress.” Pub.L. 110–325, § 2(a)(7), Sept. 25, 2008, 122 Stat.

3553. Among these cases was Toyota Motor Mfg., Kentucky, Inc. v. Williams, which

had held that an impairment’s impact must be “permanent or long term” to qualify

as a disability under the ADA. 534 U.S. 184, 198 (2002).
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 10 of 20




      Relying on Toyota and other decisions that predate the 2008 amendments,

Action argues that Menefee’s migraines were not a disability; they were merely

“temporary restrictions.” Doc. 26 at 25. While this argument may have had merit

before 2008, it doesn’t now. Congress removed an interpretation of “disability” that

excludes all temporary impairments, and the EEOC regulations implementing the

amendments provide that “[t]he effects of an impairment lasting or expected to last

fewer than six months can be substantially limiting.” 29 C.F.R. § 1630.2(j)(1)(ix).

      In short, whether Menefee had a disability does not hinge on the duration of

her impairment, but whether “it substantially limit[ed] [Menefee’s ability] to

perform a major life activity as compared to most people in the general population.”

29 C.F .R. § 1630.2(j)(1)(ii). Menefee provided Action with a medical note

recommending limited computer usage because of “uncontrolled migraine

headaches and intermittent blurry vision,” along with a restriction of work hours to

4-6 hours per day. Doc. 25-15, pg. 43. Following the 2008 amendments, the fact that

these restrictions only applied for one month does not preclude the finding of a

disability under the ADA. What matters here is whether a reasonable juror could

conclude that Menefee’s migraines, which her ability to use her computer and work

a full 8-hour day, limited Menefee’s ability to “work” relative to people without

these restrictions. Action appears to concede that a reasonable juror could, see Doc.
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 11 of 20




50 at 19 (acknowledging Menefee’s “temporary inability to work”), so the question

of disability belongs to the jury.

          2. Qualified Individual

      Menefee must next establish that she is a “qualified individual”—that is,

someone with a disability who, “with or without reasonable accommodation, can

perform the essential functions of the employment position.” 42 U.S.C. § 12111(8);

see also Holly, 492 F.3d at 1256. In its motion for summary judgment, Action

contests whether Menefee is a qualified individual simply by pointing out that she

“would be unable to perform work of any kind for several days.” Doc. 26, pg. 32.

This bare-bones assertion ignores the ADA’s coverage of people “who can perform

the essential functions of their jobs presently or in the immediate future.” Wood v.

Green, 323 F.3d 1309, 1314 (11th Cir.2003). A reasonable juror could find that, if

Action granted Menefee the three days off recommended in the note from the ER,

Menefee could have returned to work with restrictions. So the question whether

Menefee was a qualified individual goes to the jury.

          3. Failure to Accommodate

      The final element requires Menefee to identify a reasonable accommodation

that would allow her to perform the essential functions of her job. Action may then

rebut the claim by providing evidence that the requested accommodation would
         Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 12 of 20




impose an “undue hardship.” Medearis v. CVS Pharmacy, Inc., 646 Fed.Appx. 891,

895 (11th Cir.2016).

        Disclosure: Menefee alleges that Action failed “to accommodate her need to

return to work 3 days later than planned with a 4-6 hour restriction.” Doc. 18 at 12.

She also claims Action failed to “engage in any dialogue concerning [Menefee’s]

need for accommodations before terminating [her] employment.” Id. Menefee

maintains that her nurse’s note recommending limited work hours and the ER note

advising she have three days off constitute her disclosure of her disability and

corresponding accommodation request. Action rejects that these notes put it on

notice either that Menefee had a disability or that she was requesting an

accommodation. 1 Doc. 26 at 29-30.

        Generally, an employee must show that her employer has notice of her

disability to succeed on a disability discrimination claim. Earl v. Mervyns, Inc., 207

F.3d 1361, 1365 (11th Cir.2000). This does not, however, mean that an employer

has complied with the ADA when it subjectively misconstrues a disability as merely

an impairment not triggering ADA protections. Morisky v. Broward County, 80 F.3d

445, 448 (11th Cir.1996). In other words, Menefee needn’t prove that Action knew

that it was violating the ADA to prove her failure to accommodate claim. The ADA


1
  Menefee argues that Action already had notice of her disability – which she states included migraines and the CSF
leak – through past statements she made to Action, including an email in which she asked her supervisor if she could
leave early because nearby construction work was giving her a “bad migraine.” Doc. 25-15, pg. 27. Action disputes
that Menefee’s earlier email(s) constitute notice.
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 13 of 20




only requires that Action knew of the impairment or limitation that constituted

Menefee’s disability and, upon Menefee’s request, offered no available reasonable

accommodations. 42 U.S.C. § 12112(b)(5)(A) (noting that disability discrimination

includes failing to make reasonable accommodations “to the known physical or

mental limitations of an otherwise qualified individual with a disability”) (emphasis

added).

      Action’s Director of Human Resources, Steve Royce, was aware of Menefee’s

medical notes and their contents. Doc. 25-20, 192:7-16. Although Royce did not

consider Menefee’s restrictions to constitute a disability, he did acknowledge his

belief that Menefee could not perform her job duties with them. Doc. 25-20, 192:7-

16. In ADA parlance, that means Royce knew that Menefee was disclosing an

“impairment” that “substantially limited” her ability to work (a major life activity).

This is sufficient evidence to make disclosure a jury question, even if Royce

mistakenly believed that the temporary nature of Menefee’s impairments precluded

them from ADA coverage.

      Accepting that the medical notes can establish disclosure, the question then

becomes whether they can also establish a request for an accommodation. “An

employer’s duty to provide a reasonable accommodation … ‘is not triggered unless

a specific demand for an accommodation has been made.’” Adigun v. Express

Scripts, Inc., 742 Fed.Appx. 474, 476 (11th Cir.2018) (citing Gaston v. Bellingrath
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 14 of 20




Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th Cir.1999)). Although the

Eleventh Circuit has not specified what form a request for reasonable

accommodations must take, it has favorably cited language from the Tenth Circuit

holding that a request for accommodation should provide the employer with “enough

information about [the employee’s] ... limitations and desires.” Adigun, 742

Fed.Appx. at 477 (citing Smith v. Midland Brake, Inc., 180 F.3d 1154, 1172 (10th

Cir. 1999)). That is, the demand must be specific enough to put the employer on

notice as to the employee’s “desire for an accommodation.” United States v. Hialeah

Housing Authority, 418 Fed.Appx. 872, 876 (11th Cir.2011) (citing Colwell v. Rite

Aid Corp., 602 F.3d 495, 506 (3d Cir.2010)).

      While the Eleventh Circuit is silent on this issue, at least two district courts

within this circuit have concluded that a doctor’s note may suffice as a request for a

reasonable accommodation in some cases. See Roundtree v. Florida, 2015 WL

3756811 (M.D. Fla. May 26, 2015); Toliver v. City of Jacksonville, 2017 WL

1196637 (M.D. Fla. March 31, 2017). Like those courts, this court finds that a

reasonable juror here could find that Menefee’s medical notes contained a request

for a reasonable accommodation. No matter how Action subjectively viewed these

notes, a reasonable juror could find that they put Action on notice that medical

personnel thought that time off and reduced hours were needed to allow Menefee to

work through migraines and blurry vision.
         Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 15 of 20




         Reasonableness: Menefee must also prove that the accommodation she

requested was “reasonable.” Stewart v. Happy Herman's Cheshire Bridge, Inc., 117

F.3d 1278, 1286 (11th Cir.1997). An accommodation is reasonable only if it permits

the employee to perform the essential functions of the job. McKane v. UBS Fin.

Services, Inc., 363 Fed.Appx. 679, 681 (11th Cir.2010). “Whether a function is

‘essential’ is a case-by-case determination based on several factors.” Spears v. Creel,

607 Fed.Appx. 943, 949 (11th Cir.2015). The ADA identifies several possible

reasonable accommodations, including “job restructuring, parttime or modified

work schedules, reassignment to a vacant position, acquisition or modification of

equipment or devices, appropriate adjustment or modifications of examinations,

training materials or policies, the provision of qualified readers or interpreters, and

other similar accommodations.” 42 U.S.C. § 12111(9)(B).

         Action’s motion for summary judgment and Menefee’s response discuss three

possible accommodations: three days off, a month of work with a 4-6 restriction, and

working remotely. The court will not consider Menefee’s proposal to work remotely

because this was not an accommodation raised by her medical notes. Doc. 25-15 at

43-44. So Menefee must show that the proposed accommodation of three days off,

followed by a month of light-duty work, was reasonable. 2



2
  The court considers Menefee’s proposal of three days off and a month of light duty work as a single accommodation
for two reasons. First, that’s how Menefee pleaded it. See Doc. 18, ¶55. Second, each piece requires the other. If the
initial three days off would not have been reasonable, Menefee would not have been able to use the additional month
         Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 16 of 20




        Menefee argues that three days off followed by a month of 4-6 hour work days

would have allowed her to perform the essential functions of her job. The ADA

explicitly recognizes “parttime or modified work schedules” as potential

accommodations. 42 U.S.C. § 12111(9)(B). And the Eleventh Circuit has held that

a leave of absence may be a reasonable accommodation so long as it is not for an

indefinite period. Santandreu v. Miami Dade County, 513 Fed.Appx. 902, 905 (11th

Cir.2013). So Menefee’s argument is legally sound.

        The question thus becomes whether reducing Menefee’s hours for 30 days

would have prevented her from completing the essential functions of her position.

The record shows that Action did not hire a temporary employee to replace Menefee

for more than a week after the accident. That Action survived Thanksgiving week

without anyone in Menefee’s position, then relied on a temporary employee, makes

it possible that a reasonable juror could find that Menefee could have performed the

essential functions of the job while working reduced hours.

        Undue hardship: Having found that Menefee may be able to establish a

reasonable accommodation, the court turns to Action’s opportunity to prove an

undue hardship. Holbrook v. City of Alpharetta, Ga., 112 F.3d 1522, 1526 (11th Cir.

1997). The ADA defines “undue hardship” as “an action requiring significant




of modified hours. Conversely, if the month of modified work hours was unreasonable, the additional three days off
would not have allowed Menefee to perform the essential functions of her job upon returning.
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 17 of 20




difficulty or expense,” considering certain other factors. 42 U.S.C. § 12111(10)(A)–

(B). These factors include (1) the nature and cost of the reasonable accommodation;

(2) the overall financial resources and number of employees of the affected facility,

and the effect that the reasonable accommodation would have on the facility's

expenses and resources or other effects on the operation of such facilities; (3) the

employer's overall financial resources, number and type of facilities, and number of

employees; and (4) the type of operation run by the employer. Id.

      Action argues that Menefee’s absence for the brain surgery and recovery had

created an “extreme hardship” for her fellow employees, who had to perform some

of Menefee’s job duties along with their own. Doc. 26 at 35. Action states that it

accepted this hardship at first because it believed Menefee’s absence would be

temporary. Id. But once Menefee notified Action that she would need the

accommodations of more time off and reduced hours, the situation became

“unworkable.” Id. Action argues that, particularly because the holidays were

approaching, someone had to staff Menefee’s position and that person needed to

work “at least a 40-hour work week.” Doc. 26, pg. 37.

      Menefee responds by citing pay stubs that reveal Menefee had sometimes

worked less than 40 hours per week before her termination—though none of these

weeks took place during the holidays. Doc. 31-2. As for the holidays, Menefee points

out that the temporary employee who replaced her (Jackie Nails) did not begin
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 18 of 20




working until December, at least one week after Thanksgiving. Doc. 31-1. And

according to Nails’ declaration, Nails was still in training until December 21, the day

after Menefee’s work-hour restrictions would have lifted. Id.

      To be clear, this court has no doubt that the Thanksgiving and Christmas

season presents logistical headaches for a trucking company. They may even be “hell

weeks,” as Action puts it. Doc. 25-20 at 143. But based on the evidence presented,

the court finds that Action’s description is genuinely disputed, and a reasonable juror

could go either way when asked if giving Menefee another three days off, followed

by a month of 4-6 hour workdays, would have created an undue hardship for Action.

                                        ***

      In sum, a reasonable juror could decide each element of Menefee’s reasonable

accommodation claim for either party. So summary judgment is not warranted.

          4. Disability Discrimination (Count 4)

      Menefee also brings a separate claim of disability discrimination under the

ADA. Menefee does not have direct evidence of discrimination, so she must rely on

the McDonnell Douglas burden-shifting framework. See McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973); McCann v. Tillman, 526 F.3d 1370, 1373 (11th Cir.

2008). Under this framework, the plaintiff must establish a prima facie case, then the

burden then shifts to the defendant to articulate a legitimate, nondiscriminatory

reason for the challenged conduct. Cleveland v. Home Shopping Network, Inc., 369
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 19 of 20




F.3d 1189, 1193 (11th Cir. 2004). If the defendant offers a legitimate

nondiscriminatory reason, the burden then shifts back to the plaintiff to show the

articulated reason is a pretext for discrimination and “unworthy of credence.” Id.

      Prima Facie case: To make a prima facie case of disability discrimination,

Menefee must establish that: (1) she is disabled; (2) she is a qualified individual; and

(3) she was subjected to unlawful discrimination because of her disability. Lucas,

257 F.3d at 1255-56. The first two elements are the same as the first two elements

of Menefee’s reasonable accommodation claim, so the court finds that Menefee has

presented sufficient evidence that she is disabled and a qualified individual for the

reasons laid out in Parts 3.A and 3.B of this opinion.

      That leaves the third element: Did Action terminate Menefee because of her

disability? Along with the evidence and arguments discussed in Part 3, Menefee

argues that Action fired her “in an effort to keep its insurance costs down.” Doc. 32,

pg. 39. Specifically, she contends that because “Action is self-funded and long and

short term disability insurance is provided at no cost to administrative employees,”

Action had an incentive to fire her in order to avoid making additional payments to

cover her “extensive procedures.” Id.

      Having reviewed the evidence submitted by both parties, the court finds that

a reasonable juror could find that Action’s decision was based on Menefee’s

impairment(s), so the court finds that Menefee could make a prima facie case.
       Case 2:18-cv-01208-CLM Document 51 Filed 12/14/20 Page 20 of 20




      Nondiscriminatory reason: So the burden now shifts to Action to provide a

legitimate nondiscriminatory reason for terminating Menefee. But as Menefee points

out, Action “does not articulate a reason and does not otherwise move for summary

judgment related to disability based on this [McDonell Douglas] burden shifting

analysis.” Doc. 32 at 39-40. Assuming that Action would rely on the “undue

hardship” argument that it levies against Menefee’s reasonable accommodation

claim, the court again finds that there is a genuine factual dispute whether

terminating Menefee was necessary to overcome the hardship. The jury must decide.

So summary judgment is not warranted on Count 4.

                                     CONCLUSION

      For the reasons stated above, Action’s motion for summary judgment (Doc.

25) is due to be GRANTED in part and DENIED in part. The motion for summary

judgment is GRANTED as to Counts 1 and 2 and DENIED as to Counts 3 and 4.

The court will enter a separate order carrying out this finding.

      DONE this 14th day of December, 2020.


                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
